Opinion per Curiam. At the December term, 1897, of the Circuit Court of De Witt County, a verdict for $2,000 damages was returned against the plaidtiff in error, and at the same term his motions for a new trial and in arrest of judgment were overruled by the court, and no other order or final judgment was afterward entered at that term, except the order for an appeal, nor was there any minute or memorial paper of such order or judgment. At the March term, 1898, on motion of the defendant in error the court ordered a j udgment for $2,000 upon the verdict, to be entered nuno pro tunc as of the former term, to reverse which this writ of error is prosecuted. The authority of the court to enter such judgment nuno fro imno is challenged, because no judgment was in fact rendered or ordered at such term, nor was there any minute or memorial of such judgment, and the records of the court could not rest in the recollection of the witnesses or the memory of the judge alone. Counsel for defendant in error in their brief in effect confess this error, and request us to remand the cause to the trial court with leave to move that court for a proper judgment under the authority of C., B. & Q. R. R. Co. v. Wingler, 165 Ill. 634, where it was held that a court has no power to enter a judgment nuno fro tuno as of a previous term unless a judgment was in fact rendered at the previous term, and some minute or memorial paper thereof appear in the record itself. To the request for such leave counsel for plaintiff in error object in their reply, contending that nothing remains in the record upon which a judgment could properly be entered at any time. The general rule is that every presumption is in favor of the verdict of the jury, and until it is set aside by the court it is proper to give judgment upon it. Nothing is shown against the verdict in this case, but the opposite appears by the record. The trial court overruled a motion for a new trial, and in arrest of judgment in the case where the verdict was returned, and thereby in effect approved it. There is no bill of exceptions containing the evidence, or the instructions of the court, by which the verdict was induced. The motion for a new trial containing the exception to the verdict, and the exceptions to the rulings of the court upon such motion are “ absent from the record, and therefore nothing appears from which the sufficiency or validity of the verdict can be questioned, or the decision of this court adversely affecting it be required, according to the well settled practice, and we therefore conclude nothing remains for the trial court but to cause a judgment to be entered upon such verdict. By the authority above cited the court was powerless to render the judgment that was entered, and it will be reversed and the cause remanded to the Circuit Court with leave' to move that court for a proper judgment on the verdict. Reversed and remanded.